UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-7506



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENNY R. GULLETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-94-17)


Submitted:   March 19, 2003                   Decided:   May 15, 2003


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cheryl J. Sturm, Chadds Ford, Pennsylvania, for Appellant. Kasey
Warner, United States Attorney, Michael L. Keller, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Denny Ray Gullett appeals from the district court’s order

accepting the magistrate judge’s recommendation and denying his

motion for a new trial based on his allegation of newly discovered

evidence that a prosecutorial expert witness falsely testified

about his academic credentials.       We have reviewed the parties’

briefs and the record on appeal and are satisfied that the district

court did not abuse its discretion in finding that Gullett failed

to make the requisite showing to warrant a new trial based on newly

discovered evidence.   See United States v. Chavis, 880 F.2d 788,

793 (4th Cir. 1989); United States v. Wallace, 528 F.2d 863, 866

(4th Cir. 1976) (applying test set forth in Larrison v. United

States, 24 F.2d 82, 87-88 (7th Cir. 1928)). Accordingly, we affirm

the district court’s order denying Gullett’s motion for a new

trial.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2